Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 14.
	For example it failed to teach storing, in a first cache, static data of a first metadata object; storing, in a second cache, dynamic data of the first metadata object; based on a first request, associated with a computing device, for at least one content item, retrieving the static data from the first cache and the dynamic data from the second cache; and sending, to the computing device, a second metadata object that is based on the static data and the dynamic data, which clearly support by the specification on pages 20-44.  This feature in light of other features of the independent claims 1,14 enable claims’ allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melamed et al (us 20040128346) discloses caches are disposed in the Internet for storing and updating copies of objects having dynamic content. Update characteristics of the objects are determined, and a time to live (TTL) parameter for the objects is adjusted based upon the update characteristics. Generally, the object is updated if its TTL is less than its age. The TTL for an object may be adjusted to (i) maintain its probability of error below a predetermined error probability threshold; (ii) maintain its error rate below a predetermined error probability threshold; or (iii) maintain its delay time below a predetermined delay threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452